Exhibit 10.1
 
SUBSCRIPTION BOOKLET
 
CHINA GROWTH CORPORATION
 
Minimum of $6,500,000 up to a
Maximum of $10,000,000 of Units


Each Unit Consisting of Two (2) Preference Shares
and a Warrant to Purchase Five (5) Ordinary Shares
at an Exercise Price of $4.50 per Share
on a post- Reverse Split basis as defined herein.


Purchase Price Per Unit: $30.00
 
CONTENTS


Instructions for Subscription


Subscription Agreement


Investor Questionnaire
 
 
1

--------------------------------------------------------------------------------

 

CHINA GROWTH CORPORATION
 
INSTRUCTIONS FOR SUBSCRIPTION
 
The subscriber must do the following:
 
1.           Complete, sign and deliver the Subscription Agreement included in
this Subscription Booklet (fill out and sign on signature page).
 
2.           Complete, sign and deliver the Investor Questionnaire included in
this Subscription Booklet (fill out and sign).
 
3.           Deliver payment in the aggregate amount of your subscription.
 
Delivery of the completed subscription documents described above and checks for
subscription amounts made out to “Anslow & Jaclin, LLP, as Escrow Agent for
China Growth Corporation” should be delivered directly to:
 
 Anslow & Jaclin, LLP
  Attn:  Richard I. Anslow, Esq.
  Kristina L. Trauger, Esq.
 195 Route 9 South, 2nd Floor
 Manalapan, NJ 07726
Tel: (732) 409-1212
Fax: (732) 577-1188
 
Subscription amounts may also be sent by wire transfer of immediately available
funds to:
 
Wachovia Bank NA
800 West Main Street
Freehold, New Jersey 07726
Account No.:  2000013292968
ABA No.:  031201467
Account: Anslow & Jaclin LLP Attorney Trust Account
    Reference: China Growth Corporation Financing
           SWIFT Code:    PNBPUS33


THE COMPANY MAY ACCEPT OR REJECT SUBSCRIPTIONS IN ITS SOLE DISCRETION.  THE
OFFERING IS AVAILABLE ONLY TO “ACCREDITED INVESTORS” AS DEFINED UNDER REGULATION
D AND/OR TO NON-UNITED STATES PERSONS UNDER REGULATION S UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  In the event that a subscription offer is not accepted
by the Company, the subscription funds shall be returned to the subscriber,
without interest or deduction thereon.
 
2

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (the “Agreement”) is made as of the date set forth
on the signature page of this Agreement by and between China Growth Corporation,
an exempted company incorporated in the Cayman Islands with limited liability
(“China Growth” or the “Company”), and each party who is a signatory hereto
(individually, a “Subscriber” and collectively with other signatories of similar
subscription agreements entered into in connection with the Offering described
below, the “Subscribers”).
 
RECITALS:
 
WHEREAS, the Company intends to effect a share exchange (the “Share Exchange”)
with Wealth Environmental Protection Group, Inc., a company incorporated under
the laws of the British Virgin Islands (“Wealth Environmental Protection”). The
closing of the Share Exchange is conditioned upon all of the conditions of the
Offering (defined below) being met, and the Offering is conditioned upon the
closing of the Share Exchange. Wealth Environmental Protection owns 100% of the
issued and outstanding capital stock of Wealth Environmental Technology Holding
Ltd. (“Wealth Environmental Technology”), a company incorporated under the laws
of Hong Kong. Wealth Environmental Technology in turn holds all of the issued
and outstanding stock of Jiangmen Huiyuan Environmental Protection Technology
Consultancy Co., Ltd (“Jiangmen Huiyuan”), a company incorporated under the laws
of the People’s Republic of China (“PRC”), which controls Jiangmen Wealth Water
Purifying Agent Co., Ltd. (“Jiangmen Wealth Water”), a company organized under
the laws of the People’s Republic of China by a series of contractual agreements
and arrangements with Jiangmen Wealth Water and/or its shareholders. Wealth
Environmental Protection, Wealth Environmental Technology, Jiangmen Huiyuan and
Jiangmen Wealth Water are collectively referred to as “Subsidiaries” and
individually, the “Subsidiary.” As a result of the Share Exchange, Wealth
Environmental Protection, Wealth Environmental Technology and Jiangmen Huiyuan
will become the wholly owned subsidiaries of the Company;


WHEREAS, as soon as practical following the Share Exchange and the Offering, the
Company shall take any action required to be taken pursuant to any applicable
laws and the Company’s Memorandum and Articles of Association, as amended, to
effectuate a 1:1.42610714 reverse stock split (the “Reverse Split”) of the
Company’s issued and outstanding ordinary shares as of the closing of the Share
Exchange and the Offering, with all fractional shares to be rounded up to the
nearest whole share.  Hereinafter, unless indicated otherwise, all references to
the preference shares and ordinary shares to be issued in connection with the
Share Exchange and the Offering are based upon a post-Reverse Split basis;


WHEREAS, the Company desires to offer and sell units in a private offering (the
“Offering”) (each, a “Unit,” and collectively, the “Units”) at a price of $30.00
per Unit (the “Purchase Price”) for aggregate gross proceeds of a minimum of
$6,500,000 (the “Minimum Offering”) and up to a maximum of $10,000,000 (the
“Maximum Offering”), which Offering is being made on an “all-or-none” basis with
respect to the Minimum Offering and a “best efforts” basis with respect to the
Maximum Offering;
 
WHEREAS, each Unit consists of the following securities on a post-Reverse Split
basis: (i) two (2) shares of the Company’s Class A 6% convertible preference
shares (the “Preference Share”), with each Preference Share convertible into
five (5) shares of the Company’s ordinary shares (the “Ordinary Shares”) for a
total of ten (10) Ordinary Shares per Unit, and (ii) a warrant (the “Warrant”)
to purchase five (5) shares of the Company’s Ordinary Share (the “Warrant
Share”) at a per share exercise price of $4.50. The “Preference Shares,”
“Warrants” and “Warrant Shares” are collectively referred to as the
“Securities.” The designation, rights, preferences and other terms and
provisions of the Preference Shares are set forth in the Terms of the 6%
convertible Preference Shares attached hereto as Exhibit A (the “Preference
Share Terms”). The Securities sold in this Offering will not be registered under
the Securities Act (as hereinafter defined) in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Regulation D
(“Regulation D”) and/or Regulation S (“Regulation S”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”). The minimum
investment per Subscriber is One Thousand (1,000) Units or $30,000, although the
Company in its sole discretion may accept subscriptions of a lesser amount; and
 
 
3

--------------------------------------------------------------------------------

 


WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Units and the Subscriber confirms his/her/its subscription for the purchase of
that number of Units as is set forth on the signature page hereto on the terms
and conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.
SUBSCRIPTION OF UNITS

 
1.1           Subject to the terms set forth herein, the Subscriber hereby
irrevocably subscribes for and agrees to purchase from the Company that number
of Units as is set forth on the signature page hereto at the Purchase Price. The
aggregate Purchase Price is payable by wire transfer of immediately available
funds to:
 
Wachovia Bank NA
800 West Main Street
Freehold, New Jersey 07726
Account No.:  2000013292968
ABA No.:  031201467
Account: Anslow & Jaclin LLP Attorney Trust Account
    Reference: China Growth Corporation Financing
 SWIFT Code PNBPUS33


1.2           The minimum purchase that may be made by any prospective investor
shall be $30,000 or 1,000 Units. Subscriptions for investment below the minimum
investment may be accepted at the discretion of the Company.  The Company
reserves the right to reject any subscription made hereby, in whole or in part,
in its sole discretion. The Company’s agreement with each Subscriber is a
separate agreement and the sale of the Units to each Subscriber is a separate
sale.  The Subscriber has hereby delivered and paid concurrently herewith the
aggregate Purchase Price for the number of Units set forth on the signature page
hereof in an amount required to purchase pay for such Unit(s), which amount has
been paid in U.S. Dollars by wire transfer or check, subject to collection, to
the order of “China Growth Corporation”.
 
1.3           Pending the sale of the Units, all funds paid hereunder shall be
deposited by the Company in an escrow account (“Escrow Account”) with Anslow &
Jaclin, LLP (the “Escrow Agent”) maintained at 195 Route 9 South, Manalapan New
Jersey, 07726.  The Offering period (the “Offering Period”) shall expire on the
earliest to occur of (i) the date upon which subscriptions for all of the Units
offered hereby have been accepted; (ii) December 15, 2010, unless extended by
the Company and the Lead Investor (defined below) without notice to investors to
a date not later than December 31, 2010; or (iii) the date upon which the
Company and the Lead Investor elect to terminate the Offering (the “Termination
Date”).  Once the Subscribers have subscribed and the Company has accepted
subscription of the Minimum Amount, the Company and the Investor Representative
may conduct an initial closing (the “First Closing”). Thereafter, the Company
and the Lead Investor can hold a subsequent closing (the “Final Closing”) for
all or any portion of the remaining amount of the Offering, provided however,
such subsequent closing must occur prior to the expiration of the Offering
Period. The First Closing and the Final Closing are collectively hereinafter
referred to as the “Closing.” The Subscriber acknowledges and understands that
this subscription is being made on an “all-or-none” basis with respect to the
Minimum Offering and a “best efforts” basis with respect to the Maximum
Offering.  The Subscriber hereby authorizes and directs the Company to direct
the Escrow Agent to return any funds for unaccepted subscriptions to the same
account from which the funds were drawn, without interest.
 
 
4

--------------------------------------------------------------------------------

 
 
1.4           The Closing shall occur at the offices of Anslow & Jaclin, LLP at
195 Route 9 South, 2nd Floor, Manalapan, NJ 07726 at 2:00 p.m., New York time on
such date as the Company and the Lead Investor may agree upon; provided, that
all of the conditions set forth hereof and applicable to the Closing shall have
been fulfilled or waived in accordance herewith.
 
1.5           Access America Investments, LLC (the “Lead Investor”) shall act as
the lead investor and investor representative on behalf of all investors in this
Offering.
 
1.6           Certificates evidencing the Securities purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber
promptly following the Closing.  The Subscriber hereby authorizes and directs
the Company to deliver the certificates representing the Preference Shares and
Warrants purchased by the Subscriber pursuant to this Agreement directly to the
Subscriber’s account maintained by the Lead Investor, if any, or, if no such
account exists, to the residential or business address indicated on the
signature page hereto.
 
II.
REPRESENTATIONS BY SUBSCRIBER

 
The Subscriber agrees, represents and warrants to the Company, severally and
solely with respect to itself and its purchase hereunder and not with respect to
any of the other Subscribers, that:
 
2.1           Organization and Qualification. If an entity, the Subscriber is
duly incorporated, organized or otherwise formed, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated,
organized or otherwise formed.
 
2.2           Authorization.  If an entity: (a) the Subscriber has the requisite
corporate or other requisite power and authority to enter into and to perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby in accordance with the terms hereof; and (b) the execution,
delivery and performance of this Agreement by the Subscriber and the
consummation by it of the transactions contemplated hereby have been duly
authorized by the Subscriber’s board of directors or other governing body and no
further consent or authorization of the Subscriber, its board of directors or
its shareholders, members or other interest holders is required.
 
2.3           Enforcement.  This Agreement has been duly executed by the
Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or moratorium or similar laws affecting the rights of creditors generally and
the application of general principles of equity.
 
2.4           Consents.  The Subscriber is not required to give any notice to,
make any filing, application or registration with, obtain any authorization,
consent, order or approval of or obtain any waiver from any person or entity in
order to execute and deliver this Agreement or to consummate the transactions
contemplated hereby, except for such notices, filings, applications,
registrations, authorizations, consents, orders, approvals and waivers (if any)
as have been obtained and the filing of a Form D with the Commission and other
similar filings required by applicable state securities or “blue sky” laws and
regulations in connection with offerings of securities under Rule 506 (“Rule
506”) promulgated under the Securities Act, if applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
        2.5           Noncontravention.  Neither the execution and the delivery
by the Subscriber of this Agreement, nor the consummation by the Subscriber of
the transactions contemplated hereby, will (a) violate any law, rule,
injunction, or judgment of any governmental agency or court to which the
Subscriber is subject or any provision of its charter, bylaws, trust agreement,
or other governing documents or (b) conflict with, result in a breach of, or
constitute a default under, any agreement, contract, lease, license, instrument,
or other arrangement to which the Subscriber is a party or by which the
Subscriber is bound or to which any of its assets is subject.  Further,
Subscriber represents and warrants that there are no actions, suits, proceedings
or investigations pending against Subscriber or Subscriber’s assets before any
court or governmental agency (nor, to Subscriber’s knowledge, is there any
threat thereof) which would impair in any way Subscriber’s ability to enter into
and fully perform Subscriber’s commitments and obligations under this Agreement
or the transactions contemplated hereby
 
    2.6           Investment Purpose. The Subscriber is purchasing the Unit(s)
subscribed for hereby for its own account and investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part thereof for any particular price, or
at any particular time, or upon the happening of any particular event or
circumstance, except selling, transferring, or disposing the Unit in full
compliance with all applicable provisions of the Securities Act, the rules and
regulations promulgated by the Securities and Exchange Commission (the “SEC”)
thereunder, and applicable state securities laws; and that an investment in the
Securities is not a liquid investment.
 
2.7           Accredited Subscriber Status.  The Subscriber is an “accredited
investor” as defined by Rule 501 of the Securities Act, and the Subscriber is
capable of evaluating the merits and risks of Subscriber’s investment in the
Offering and has the ability and capacity to protect to Subscriber’s
interests.  Subscriber has delivered to the Company an Investor Questionnaire
substantially in the form of Exhibit B attached hereto.  The Subscriber hereby
represents and warrants that, either by reason of the Subscriber’s business or
financial experience or the business or financial experience of the Subscriber’s
advisors (including, but not limited to, a “purchaser representative” (as
defined in Rule 501(h) promulgated under Regulation D), attorney and/or an
accountant each as engaged by the Subscriber at its sole risk and expense) the
Subscriber (a) has the capacity to protect its own interests in connection with
the transaction contemplated hereby and/or (b) the Subscriber has prior
investment experience, including investments in securities of privately-held
companies or companies whose securities are not listed, registered, quoted
and/or traded on a national securities exchange, including the NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, and the Nasdaq Capital
Market; to the extent necessary, the Subscriber has retained, at its sole risk
and expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder; if an entity, the Subscriber was not formed for
the sole purpose of purchasing the Units.
 
2.8           Reliance on Exemptions. The Subscriber agrees, acknowledges and
understands that the Securities being sold as part of the Units in this Offering
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and applicable state
securities or “blue sky” laws and that the Company and its counsel are relying
upon the truth and accuracy of, and the Subscriber’s compliance with, the
representations, warranties, covenants, agreements, acknowledgments and
understandings of the Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of the Subscriber to acquire
the Units.
 
 
6

--------------------------------------------------------------------------------

 
 
2.9           No General Solicitation.  The Subscriber (a) was contacted
regarding the sale of the Units by the Company or  its authorized agents or
representatives with whom the Subscriber had a prior substantial pre-existing
relationship and (b) no Units were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not receive any general solicitation or general advertising
including, but not limited to, the Subscriber’s: (i) receipt or review of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the Internet, television
or radio, whether closed circuit, or generally available; or (ii) attendance at
any seminar meeting or industry investor conference whose attendees were invited
by any general solicitation or general advertising.
 
2.10           Information.
 
Such Subscriber agrees, acknowledges and understands that such Subscriber and
its advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company, and materials relating to the
offer and sale of the Units that have been requested by such Subscriber or its
advisors, if any, including, without limitation, a copy of the Form 8-K (the
“Form 8-K”) that is being filed on or about the date hereof disclosing the Share
Exchange, the risk factors set forth therein, and all exhibits to the Form 8-K
(collectively with this Agreement and the Warrant, the “Offering
Documents”).  Such Subscriber represents and warrants that such Subscriber and
its advisors, if any, have been afforded the opportunity to ask questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Units and the
merits and risks of investing in the Units.  Such Subscriber agrees,
acknowledges and understands that neither such inquiries nor any other due
diligence investigation conducted by such Subscriber or any of its advisors or
representatives modify, amend or affect such Subscriber’s right to rely on the
Company’s representations and warranties contained herein.
 
Such Subscriber further represents and warrants that such Subscriber has not
been furnished with any oral representation or oral information in connection
with the Offering or the Securities that is not contained in, or is in any way
contrary to or inconsistent with, the statements made in the Form 8-K and this
Agreement.
 
In determining whether to make this investment, such Subscriber has relied
solely on (i) such Subscriber’s own knowledge and understanding of the Company
and its business based upon such Subscriber’s own due diligence investigations
and the information furnished pursuant to this paragraph, and (ii) the
information described in subparagraph 2.12 below. Such Subscriber understands
that no person has been authorized to give any information or to make any
representations which were not contained in the Form 8-K and such Subscriber has
not relied on any other representations or information.


2.11           Acknowledgement of Risk.  The Subscriber agrees, acknowledges and
understands that its investment in the Units involves a significant degree of
risk, including, without limitation that: (a) the Company is a development stage
business with limited operating history and requires substantial funds in
addition to the proceeds from the sale of the Units; (b) an investment in the
Company is highly speculative and only subscribers who can afford the loss of
their entire investment should consider investing in the Company and the Units;
(c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Securities (including the underlying Ordinary Shares) is
extremely limited; and (e) in the event of a disposition of the Securities
(including the underlying Ordinary Shares), the Subscriber can sustain the loss
of its entire investment.  The Subscriber agrees, acknowledges and understands
that such risks are set forth in greater detail in the Form 8-K, and further
that Subscriber has carefully reviewed and considered the risk factors discussed
in the “Risk Factors” section of the Form 8-K.
 
 
7

--------------------------------------------------------------------------------

 
 
2.12     Consultation with Advisors.  The Subscriber has carefully considered
and has discussed with the Subscriber’s legal, tax, accounting and financial
advisors, to the extent the Subscriber has deemed necessary, the suitability of
this investment and the transactions contemplated by this Agreement for the
Subscriber’s particular federal, state, local and foreign tax and financial
situation and has independently determined that this investment and the
transactions contemplated by this Agreement are a suitable investment for the
Subscriber.  The Subscriber has relied solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Subscriber
understands that Subscriber (and not the Company or its agents) shall be
responsible for Subscriber’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.
 
2.13           Governmental Review.  The Subscriber agrees, acknowledges and
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Units or an investment therein.
 
2.14           Transfer or Resale.  The Subscriber agrees, acknowledges and
understands that:
 
(i)           the Securities have not been and, except as set forth herein, are
not being registered under the Securities Act or any applicable state securities
or “blue sky” laws.  Consequently, the Subscriber may have to bear the risk of
holding the Securities for an indefinite period of time because the Securities
may not be transferred unless: (i) the resale of the Securities is registered
pursuant to an effective registration statement under the Securities Act; (ii)
the Subscriber has delivered to the Company an opinion of counsel reasonably
acceptable to the Company and its counsel (in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration; or (iii) the Securities are sold or
transferred pursuant to Rule 144 promulgated under the Securities Act (“Rule
144”);
 
(ii)           any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and
 
(iii)           except as set forth in herein, neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities or “blue sky” laws or to comply with the terms and
conditions of any exemption thereunder.
 
2.15           Legends.  The Subscriber agrees, acknowledges and understands
that the certificates (if any) representing the Securities (the “Restricted
Securities”) will bear restrictive legends in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such Restricted Securities):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE REOFFERED, SOLD, TRANSFERRED,
PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS REOFFERED, SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.
 
 
8

--------------------------------------------------------------------------------

 
 
The Subscriber agrees, acknowledges and understands that the Company will make a
notation in the appropriate records with respect to the foregoing restrictions
on the transferability of the Restricted Securities.  Certificates evidencing
the Restricted Securities shall not be required to contain such legend or any
other legend (a) following any sale of the Restricted Securities pursuant to
Rule 144, or (b) if the Restricted Securities are eligible for sale under Rule
144 or have been sold pursuant to a registration statement and in compliance
with the Subscriber’s obligations set forth in this Agreement, or (c) such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission), in each such case (a) through (c) to the extent reasonably
determined by the Company’s legal counsel.
 
2.16           Residency.  The Subscriber is a resident of the jurisdiction set
forth immediately below the Subscriber’s name on the signature pages hereto.
 
2.17           Not a Registered Representative.  The Subscriber agrees,
acknowledges and understands that if it is a Registered Representative of a
FINRA member firm, he or she must give such firm the notice required by FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm in
the Investor Questionnaire attached hereto as Exhibit B.
 
2.18           No Brokers.  The Subscriber has not engaged, consented to or
authorized any broker, finder or intermediary to act on its behalf, directly or
indirectly, as a broker, finder or intermediary in connection with the
transactions contemplated by this Agreement.  The Subscriber hereby agrees to
indemnify and hold harmless the Company from and against all fees, commissions
or other payments owing to any such person or firm acting on behalf of the
Subscriber hereunder.
 
2.19           Reliance on Representations. The Subscriber agrees, acknowledges
and understands that the Company and its counsel are entitled to rely on the
representations, warranties and covenants made by the Subscriber
herein.  Subscriber further represents and warrants that this Subscription
Agreement and the Investor Questionnaire accompanying this Subscription
Agreement do not contain any untrue statement or a material fact or omit any
material fact concerning Subscriber.
 
            2.20           Additional Representations and Warranties of
Non-United States Persons.


(i)           At the time the Subscriber was offered the Securities, it was not,
and at the date hereof, such Subscriber is not a “U.S. Person” which is defined
below:


(A)           Any natural person resident in the United States;


 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
(C)
Any estate of which any executor or administrator is a U.S. person;



(D)           Any trust of which any trustee is a U.S. person;


 
(E)
Any agency or branch of a foreign entity located in the United States;



 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
9

--------------------------------------------------------------------------------

 
 
 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and



 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act) who
are not natural persons, estates or trusts.



“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(iii)           The Subscriber understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Securities in any country or jurisdiction where action for that purpose is
required.


(iv)           The Subscriber (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Securities
for the account or benefit of any U.S. person except in accordance with one or
more available exemptions from the registration requirements of the Securities
Act or in a transaction not subject thereto.


(v)           The Subscriber will not resell the Securities except in accordance
with the provisions of Regulation S (Rule 901 through 905 and Preliminary Notes
thereto), pursuant to a registration under the Securities Act, or pursuant to an
available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the
Securities Act.


(vi)           The Subscriber will not engage in hedging transactions with
regard to shares of the Company prior to the expiration of the distribution
compliance period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in
Rule 903 of Regulation S, as applicable, unless in compliance with the
Securities Act; and as applicable, shall include statements to the effect that
the securities have not been registered under the Securities Act and may not be
offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the Securities Act, or
an exemption from the registration requirements of the Securities Act is
available.


(vii)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the Securities Act), general solicitation or general
advertising in violation of the Securities Act has been or will be used nor will
any offers by means of any directed selling efforts in the United States be made
by the Subscriber or any of its representatives in connection with the offer and
sale of the Securities.


2.21           Short Sales and Confidentiality. Other than the transaction
contemplated hereunder, the Subscriber has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with the
Subscriber, executed any disposition, including short sales (but not including
the location and/or reservation of borrowable Ordinary Shares), in the
securities of the Company during the period commencing from the time that the
Subscriber first received a term sheet from the Company or any other person
setting forth the material terms of the transactions contemplated hereunder
until the date that the transactions contemplated by this Agreement are first
publicly disclosed.  The Subscriber covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, the Subscriber will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). The Subscriber understands and acknowledges that the
Commission currently takes the position that coverage of short sales of Ordinary
Shares “against the box” prior to the effective date of the Registration
Statement with the Ordinary Shares is a violation of Section 5 of the 1933 Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Notwithstanding the foregoing,
the Subscriber hereby represents, warrants and covenants that it will not engage
in short sales in the securities of the Company for a period of twenty four (24)
months following the Closing of the Offering.
 
 
10

--------------------------------------------------------------------------------

 


2.22           No Distribution.  Such Subscriber represents and warrants that
such Subscriber has: (i) not distributed or reproduced any confidential
information provided to such Subscriber by the Company, in whole or in part, at
any time, without the prior written consent of the Company, (ii) kept
confidential the existence of any and all confidential information made
available in connection with such Subscriber’s investigation of the Company and
(iii) refrained and shall refrain from trading in the publicly-traded securities
of the Company for so long as such recipient has been in possession of any
material non-public information.


                2.23           OFAC.  The Subscriber should check the Office of
Foreign Assets Control (“OFAC”) website at <http://www.treas.gov/ofac> before
making the following representations. The Subscriber represents that the amounts
invested by it in the Company in the Offering were not and are not directly or
indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and Executive Orders administered by OFAC
prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals.  The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website at <http://www.treas.gov/ofac>.  In
addition, the programs administered by OFAC (the “OFAC Programs”) prohibit
dealing with individuals or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists.


To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Subscriber agrees to promptly notify
the Company should the Subscriber become aware of any change in the information
set forth in these representations.  The Subscriber understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Subscriber, either by prohibiting additional subscriptions from the Subscriber,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and the Company may also be
required to report such action and to disclose the Subscriber’s identity to
OFAC. The Subscriber further acknowledges that the Company may, by written
notice to the Subscriber, suspend the redemption rights, if any, of the
Subscriber if the Company reasonably deems it necessary to do so to comply with
anti-money laundering regulations applicable to the Company or any of the
Company’s other service providers.  These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs;
 
 
11

--------------------------------------------------------------------------------

 


To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political figure,
or any immediate family member or close associate of a senior foreign political
figure; and


If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
III.
REPRESENTATIONS BY THE COMPANY

 
The Company hereby represents and warrants to each Subscriber as follows, with
the intention and understanding, as to matters pertaining to the Company, that
such representations and warranties are made as of the Closing and assuming that
the Share Exchange shall have been consummated immediately prior to the Initial
Closing:
 
3.1           Organization and Qualification.
 
The Company is duly incorporated, validly existing and in good standing under
the laws of Cayman Islands, with full power and authority (corporate and other)
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted.  The Company is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not have a
material adverse effect on (a) the business, operations assets or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
or (b) the ability of the Company or any Subsidiary to perform its obligations
pursuant to the transactions contemplated by this Agreement or under any
instruments to be entered into or filed in connection herewith (collectively, a
“Material Adverse Effect”).
 
Each Subsidiary has been duly organized, is validly existing and in good
standing under the laws of the jurisdiction of its organization, has the power
and authority  (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  Each Subsidiary is duly qualified to do business and is
in good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified or in good standing would not have a Material Adverse
Effect.  All of the issued and outstanding capital stock of each Subsidiary is
owned, directly or indirectly, by the Company, in each case, free and clear of
any liens, and has been duly authorized and validly issued, and is
non-assessable.  Except for the Subsidiaries, the Company does not presently own
or control, directly or indirectly, any interest in any other subsidiary,
corporation, association or other business entity.
 
3.2           Authorization; Enforcement.  (a)  The Company has the requisite
corporate power and authority to enter into and to perform its obligations under
this Agreement, to consummate the transactions contemplated hereby and to issue
the Units in accordance with the terms hereof; (b) the execution, delivery and
performance of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby (including without limitation the issuance of
the Ordinary Shares and Warrants) have been duly authorized by the Company’s
board of directors (the “Board”) and no further consent or authorization of the
Company, its Board or its shareholders is required that has not or will not be
obtained prior to the Closing; (c) this Agreement has been duly executed by the
Company; and (d) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and the application of general principles of equity.
 
 
12

--------------------------------------------------------------------------------

 
 
3.3           Capitalization.  The authorized share capital of Company on a
post-Reverse Split basis consists of 39,062,500 Ordinary Shares of $0.000128 par
value each and 781,250 Preference Shares of $0.000128 par value each.  As of the
date hereof (a) 998,275 Ordinary Shares are issued and outstanding, (b) no
preference Shares are issued and outstanding, and (c) no Ordinary Shares or
Preference Shares are held by the Company in its treasury.  There are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any Ordinary Shares or Preference Shares, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional Ordinary Shares or
Preference Shares, or securities or rights convertible or exchangeable into
Ordinary Shares or Preference Shares.  The issue and sale of the Units,
Preference Shares, Warrants and underlying Ordinary Shares hereunder will not,
immediately or with the passage of time, obligate the Company to issue any
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
3.4           Issuance of Units.  The Units, Preference Shares, Warrants and the
underlying Ordinary Shares purchased under this Agreement are duly authorized
and, upon issuance in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable, free and clear from all taxes,
liens, claims, encumbrances and charges with respect to the issue thereof, will
not be subject to preemptive rights or other similar rights of stockholders of
the Company, and will not impose personal liability on the holders
thereof.   The Preference Shares, the Warrants and the underlying Ordinary
Shares, when issued upon the conversion or exercise of the Preference Shares and
the Warrants, and upon receipt by the Company of the consideration set forth
therein, shall have been duly authorized, validly issued, fully paid and
non-assessable, free and clear from all taxes, liens, claims, encumbrances and
charges with respect to the issue thereof, will not be subject to preemptive
rights or other similar rights of stockholders of the Company, and will not
impose personal liability on the holders thereof.  The Company will, at all
times while the Preference Shares and Warrants are outstanding, maintain an
adequate reserve of duly authorized Ordinary Shares equal to the number of
Ordinary Shares issuable upon the conversion or exercise in full of
the  Preference Shares and Warrants.
 
3.5           No Conflicts; No Violation.
 
The execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the issuance of the Units and the securities underlying the
Units) will not: (i) conflict with or result in a violation of any provision of
the Memorandum and Articles of Association or the certificate of incorporation,
by-laws or other organizational documents of the Company or any Subsidiaries;
(ii) violate or conflict with, result in a breach of any provision of,
constitute a default (or an event which with notice or lapse of time, or both,
could become a default) under or give to others any rights of termination,
amendment, acceleration or cancellation of any material agreement, indenture,
patent, patent license or instrument to which the Company or any Subsidiary is a
party; or (iii) result in a material violation of any law, rule, regulation,
order, judgment or decree (including United States federal and state securities
or “blue sky” laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any Subsidiary or by which any property or asset of the Company
or any Subsidiary is bound or affected (except for such conflicts, breaches,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect).
 
 
13

--------------------------------------------------------------------------------

 
 
Except as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities or “blue sky” laws or any
listing agreement with any securities exchange or automated quotation system,
neither the Company nor any Subsidiary is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self regulatory agency in order for it
to execute, deliver or perform any of the Company’s obligations under this
Agreement in accordance with the terms hereof, or to issue and sell the Units in
accordance with the terms hereof.  All consents, authorizations, orders, filings
and registrations which the Company or any Subsidiary is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.
 
3.6           Absence of Certain Changes.  Since September 30, 2010, there has
been no material adverse change in the assets, liabilities, business,
properties, operations, financial condition, prospects or results of operations
of the Company or any Subsidiary.
 
3.7           Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened, against or affecting the Company or any
Subsidiary or any of their respective officers or directors acting as such that
could, individually or in the aggregate, have a Material Adverse Effect.
 
3.8           Tax Status.  Each of the Company and its Subsidiaries has timely
made or filed all federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company or such Subsidiary has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has timely paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, and has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply To the knowledge of the Company, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company and each
Subsidiary know of no basis for any such claim.  Neither the Company nor any
Subsidiary has executed a waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax.  To the Company’s knowledge, none of the Company’s and none of any
Subsidiary’s tax returns are presently being audited by any taxing authority.
 
3.9           No Brokers.  Except as set forth in Schedule 3.9 hereto, neither
the Company nor any Subsidiary has taken any action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.
 
3.10           Investment Company Status.  Neither the Company nor any
Subsidiary is, and upon consummation of the sale of the Units will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
 
 
14

--------------------------------------------------------------------------------

 
 
3.11           Financial Statements.
 
The financial statements of Wealth Environmental Protection and its operating
subsidiaries, in the form delivered to the Subscribers (collectively, the
“Subsidiary Financial Statements”) fairly present in all material respects the
financial condition and position of Wealth Environmental Protection and its
operating subsidiaries at the dates and for the periods indicated; and have been
prepared in conformity with generally accepted accounting principles in the
United States (“GAAP”) consistently applied throughout the periods covered
thereby, except as may be otherwise specified in such Subsidiary Financial
Statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of Wealth Environmental Protection and
its operating subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Since
the date of the most recent balance sheet included as part of the Subsidiary
Financial Statements, there has not been: (a) any change in the assets,
liabilities, financial condition or operations of Wealth Environmental
Protection and its operating subsidiaries from that reflected in the Subsidiary
Financial Statements, other than changes in the ordinary course of business,
including ongoing losses, none of which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; or (b) any other event
or condition of any character that, either individually or cumulatively, would
reasonably be expected to have a Material Adverse Effect, except for the
expenses incurred in connection with the transactions contemplated by this
Agreement.
 
The financial statements of the Company included in the Company’s Registration
Statement on Form 10 (File No. 000-52339) and each report required to be filed
by the Company under the Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the twelve months preceding the date hereof (or such shorter period
as the Company was required by law to file such reports) (the “Company Financial
Statements”) present fairly present in all material respects the financial
condition and position of the Company at the dates and for the periods
indicated; and have been prepared in conformity with GAAP consistently applied
throughout the periods covered thereby (except as may be disclosed therein or in
the notes thereto, and, in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.  Since the date of the most recent balance sheet included as
part of the Company Financial Statements, there has not been: (a) any change in
the assets, liabilities, financial condition or operations of the Company from
that reflected in the Company Financial Statements, other than changes in the
ordinary course of business, including ongoing losses, none of which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect; (b) other than as a result of the Share Exchange; or (c) any
other event or condition of any character that, either individually or
cumulatively, would reasonably be expected to have a Material Adverse Effect,
except for the expenses incurred in connection with the transactions
contemplated by this Agreement.
 
3.13           Disclosure.  This Agreement, the Schedules and Exhibits hereto
and all other documents delivered to the Subscriber in connection herewith at
the Closing, do not contain any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  There are no facts
that, individually or in the aggregate, would have a Material Adverse Effect
that have not been disclosed in the Offering Documents (including the Schedules
and Exhibits thereto) or any other documents delivered to the Subscriber in
connection herewith or therewith at the Closing.
 
 
15

--------------------------------------------------------------------------------

 
 
3.14           Securities Law Exemption.  Assuming the truth and accuracy of the
Subscriber’s representations and warranties in this Agreement and the truth and
accuracy of each of the other Subscribers’ representations and warranties set
forth in the subscription agreements executed by such other Subscribers, the
offer, sale and issuance of the Securities as contemplated by this Agreement and
the other subscription agreements are exempt from the registration requirements
of the Act and applicable state securities laws, and neither the Company nor any
authorized agent acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
 
3.15           No Integrated Offering.  Neither the Company nor any of its
respective affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales in any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act.  The issuance of the Units and the securities
underlying the Units will not be integrated with any past issuance of the
Company’s securities for purposes of the Securities Act.  The Company has not
sold or issued any Ordinary Shares, Preference Shares, convertible notes or
warrants during the past six months, including sales pursuant to Rule 144A,
Regulation D or Regulation S under the Act, other than shares issued pursuant to
employee benefit plans, if any.
 
3.16           Books and Records.  The books, records and accounts of each of
the Company and its Subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the results
of operations of, the Company and its Subsidiaries, all to the extent required
by generally accepted accounting principles.
 
IV.
TERMS OF SUBSCRIPTION

 
4.1           The minimum subscription by any single Subscriber shall be $30,000
or 1,000 Units; provided that the Company reserves the right to accept, in their
sole discretion, subscriptions for a lesser amount of Securities.  The Offering
shall terminate at the earliest to occur of (i) the date upon which
subscriptions for all of the Units offered hereby have been accepted; (ii)
December 15, 2010, unless extended by the Company and the Lead Investors without
notice to investors to a date not later than December 31, 2010; or (iii) the
date upon which the Company and the Lead Investor elect to terminate the
Offering. Once the Subscribers have subscribed and the Company has accepted
subscription of the Minimum Amount, the Company and the Investor Representative
may conduct the First Closing. Thereafter, the Company and the Lead Investor can
hold the Final Closing for all or any portion of the remaining amount of the
Offering, provided however, such subsequent closing must occur prior to the
expiration of the Offering Period.
 
Subject to the satisfaction of the conditions of the obligations of the Company
and Subscriber set forth herein the Closing shall occur upon receipt of a
properly executed copy of this Agreement from the Subscriber or such other
subscriber and the purchase price for the Securities being purchased by the
Subscriber or such other subscriber representing in the aggregate.  The date of
the Closing is referred to herein as the “Closing Date.”
 
4.2           Pending the Closing Date, all funds paid hereunder shall be
deposited by the Company in escrow with the Escrow Agent.
 
 
16

--------------------------------------------------------------------------------

 
 
4.3           The Subscriber hereby authorizes and directs the Company to
deliver the Units to be issued to the Subscriber pursuant to this Agreement to
the residential or business address indicated on the signature page hereto.
 
4.4           The Subscriber hereby authorizes and directs the Company to
return, without interest, any funds for unaccepted subscriptions (including any
subscriptions that were not accepted as a result of the termination of the
Offering) to the same account from which the funds were drawn.
 
4.5           The Company’s agreement with each Subscriber is a separate
agreement and the sale of Units to each Subscriber is a separate sale.
 
V.
COVENANTS OF THE COMPANY AND SUBSCRIBER

 
5.1           Form D; Blue Sky Laws.  The Company shall timely file with the
Commission, and the applicable states, a Notice of Sale of Units on Form D with
respect to the Offering, as required under Regulation D.
 
5.2           Expenses.  The Company and the Subscriber are liable for, and
shall pay, their own expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement, including, without
limitation, attorneys’ and consultants’ fees and expenses, except that at the
Closing the Company shall disburse a total of $100,000 from the Offering
proceeds to the Lead Investor as payment for the non-accountable transactional
expenses incurred by the Lead Investor in connection with the Offering.
 
5.3           Lock-Up Agreements.  The management of the Company shall be
subject to the terms and provisions of certain lock-up agreements (the “Lockup
Agreements”) in substantially the form attached as Exhibit C, which shall
provide the manner in which certain shareholders, officers and directors of the
Company may sell, transfer or dispose of their Ordinary Shares.
 
5.4           Board of Directors. Subject to the terms and provisions of that
certain Holdback Escrow Agreement by and among the Company and the Lead
Investor, in substantially the form attached as Exhibit D (the “Holdback Escrow
Agreement”), as soon as possible, but no later than three (3) months after the
Share Exchange, the Company shall nominate a five (5) member Board, of which a
majority of such Board shall be independent (the “Independent Directors”) (as
that term is defined for Commission purposes and NASDAQ rules and regulations)
(the “New Board”) and take all actions, and obtain all authorizations, consents
and approvals as are required to be obtained in order to effectuate the election
of these nominees. Ten Percent (10%) of the Offering proceeds shall be held in
escrow until the New Board is duly appointed, subject to the terms and
provisions of the Holdback Escrow Agreement.
 
           5.5           Chief Financial Officer.  Subject to the terms and
provisions of the Holdback Escrow Agreement, as soon as possible, but no later
than three (3) months after the Share Exchange, the Company shall employ a
English-speaking Chief Financial Officer who shall have experience with
financial reporting companies under Sarbanes-Oxley and other federal or state
securities laws and shall also meet the approval and requirements of the Lead
Investor. Such approval shall not be unreasonably withheld. $1,500,000 of the
Offering proceeds shall be held in escrow until such Chief Financial Officer is
duly appointed, subject to the terms and provisions of the Holdback Escrow
Agreement.


           5.6           Investor Relations Firm.   Subject to the terms and
provisions of that certain Investor Relations Escrow Agreement by and among the
Company and the Lead Investor, in substantially the form attached as Exhibit E
(the “Investor Relations Escrow Agreement”), the Company shall place a total of
$120,000 in an escrow account with Anslow & Jaclin, LLP to be allocated for
Investor Relations activities (the “IR Holdback Amount”).  The IR Holdback
Amount shall be disbursed in accordance with the terms of the Investor Relations
Escrow Agreement.  The Lead Investor shall have the right to present to the
Company several investor relationship firms as candidates, from which the
Company in its own discretion appoint an investor relation firm.
 
 
17

--------------------------------------------------------------------------------

 


5.7           Filing the Exchange Application.  The Company shall submit an
application to list and trade its Ordinary Shares on a Senior Exchange at the
earliest possible time but not later than the date which is thirty (30) days of
the Registration Statement (as defined below in Section 8.1) being declared
effective. “Senior Exchange” shall mean Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select or any successor market thereto, NYSE Amex or
any successor market thereto, or NYSE or any successor market thereto.


5.8           Make Good Agreement.     Pursuant to the terms of a make good and
escrow agreement (the “Make Good Agreement”) in substantially the form attached
as Exhibit F, management has agreed to place a total of 4,500,000 insider shares
(after giving effect to the Reverse Split) of management’s Ordinary Shares (the
“Escrow Shares”) in an escrow account maintained by Anslow & Jaclin, LLP (the
“Make Good Escrow Agent”) as security to ensure that the Company meets certain
performance targets for the fiscal years ending 2010 and 2011.  The Escrow
Shares will be transferrable in accordance with the terms of the Make Good
Agreement.


5.9           Compliance with Law.  As long as the Subscriber owns any of the
Preference Shares or Warrants, the Company will conduct its business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business (including, without limitation, all
applicable local, state and federal environmental laws and regulations), except
for those laws, rules and regulations the failure to comply with which would not
have a Material Adverse Effect.
 
5.10           Sales by Subscribers.  The Subscriber shall sell any and all
Registrable Securities (as defined below) purchased hereby in compliance with
applicable prospectus delivery requirements, if any, or otherwise in compliance
with the requirements for an exemption from registration under the Securities
Act and the rules and regulations promulgated thereunder. The Subscriber will
not make any sale, transfer or other disposition of the Units in violation of
federal or state securities or “blue sky” laws and regulations.
 
5.11           No Change of Control. The Company will not undertake a Change of
Control (as defined below) transaction for a period of twenty four (24) months
from the Initial Closing of the Offering without the written consent of the Lead
Investor.


“Change in Control” shall mean (i) the acquisition by any one person, or more
than one person acting as a group (within the meaning of Rule 13d-3), of
ownership of stock of the Company possessing more than 50% of the total voting
power of the share capital of the Company; or (ii) (a) any consolidation or
merger of the Company, in which the stockholders of the Company immediately
before the consolidation or merger will not own 50% or more of the voting shares
of the continuing or surviving corporation (or if the transaction is structured
as merger or consolidation of subsidiaries, 50% or more of the continuing or
surviving parent corporation) immediately after such consolidation or merger, or
(b) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company.
 
 
18

--------------------------------------------------------------------------------

 
 
5.12           Dilution.  For a period of twenty-four (24) months after the
Initial Closing (the “Dilution Period”), issuances of any Ordinary Shares or
securities convertible into or exercisable for Ordinary Shares resulting in
dilution of more than 10% of the “book value” of the Company’s Ordinary Shares
will require the approval of the independent directors of the board and the Lead
Investor. Additionally, during the Dilution Period, the Company shall not offer
any Ordinary Shares or securities convertible into or exercisable for Ordinary
Shares at an offering price less than $3.00 per share except for Exempt
Issuances (as defined below).  If any such shares are issued during the Dilution
Period, regardless of the context of such issuance, at a price per share of less
than $3.00 (subject to equitable adjustment in the event of stock dividends,
stock split, stock consolidation or other capital reorganization) (the “Lower
Price Issuance”) without the consent of the Lead Investor, then the Company
shall issue, for each such occasion, additional shares of common stock to each
Subscriber so that the per share purchase price of the Ordinary Shares purchased
by each Subscriber is equal to such other lower price per share.  The delivery
to each Subscriber of the additional Ordinary Shares shall be not later than the
closing date of the transaction giving rise to the requirement to issue
additional Ordinary Shares.  For purposes of this paragraph, the issuance of any
security of the Company carrying the right to convert such security into
Ordinary Shares or of any warrant, right or option to purchase Ordinary Shares
shall be deemed to be the issuance of the additional Ordinary Shares upon the
sooner of the agreement to or actual issuance of such convertible security,
warrant, right or option and again at any time upon any subsequent issuances of
Ordinary Shares upon exercise of such conversion or purchase rights if upon such
actual issuance the Ordinary Shares are issued at a price that is lower than the
purchase price for such Ordinary Shares that was in effect upon issuance.  As
used in this paragraph, “Exempt Issuance” means the issuance of (a) Ordinary
Shares or options to employees, officers or directors of the Company pursuant to
any stock or option plan duly adopted by the Board of Directors of the Company
or a majority of the members of a committee of directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or securities exercisable or exchangeable for or
convertible into Ordinary Shares issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of any such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions, provided
any such issuance shall only be to a person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.


5.13           Mandatory Conversion. In the event that the Company completes the
listing of its Ordinary Shares on a Senior Exchange, all outstanding Preference
Shares shall automatically convert into Ordinary Shares, without any further
action on the part of the Subscribers, in accordance with the Preference Share
Terms and applicable laws.
 
                5.14           No Commissions in Connection with Conversion of
Preference Shares. In connection with the conversion of the Preference Shares
into Ordinary Shares, neither the Company nor any person acting on its behalf
will take any action that would result in the Ordinary Shares being exchanged by
the Company other than with the then existing holders of the Preference Shares
exclusively where no commission or other remuneration is paid or given directly
or indirectly for soliciting the exchange in compliance with Section 3(a)(9) of
the Securities Act.


5.15           Related Party Transactions.  For a period twenty-four (24) months
after the New Board is in place, all Company’s transactions with related parties
as defined in Item 404(a) of the Regulation S-K  shall be subject to
authorizations, consents and approvals of the majority of the Independent
Directors.


5.16           Reverse Stock Split.  As soon as practicable following the Final
Closing, the Company shall take any action required to be taken pursuant to any
applicable laws and the Company’s Memorandum and Articles of Association, as
amended to effectuate a 1:1.42610714 Reverse Split of the Company’s issued and
outstanding ordinary shares as of the Final Closing.


5.17           Investor Conferences and Investor Road Shows. Within eighteen
(18) months after the Share Exchange, the Company shall attend a minimum of
three (3) investor conferences and perform two (2) investor road shows organized
by the Company’s investor relations firm.


5.18           Investor Focused Company Website.  The Company shall commit to
have an investor focused company website (or an investor focused section on its
existing company website) fully operational by the time that the Company submits
its application for listing on a Senior Exchange.
 
 
19

--------------------------------------------------------------------------------

 
 
VI.
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 
The Subscriber’s obligation to purchase Units at the Closing is subject to the
fulfillment on or prior to the Closing of the following conditions, which
conditions may be waived at the option of the Subscriber to the extent permitted
by law:
 
6.1           Representations and Warranties Correct.  The representations and
warranties made by the Company herein shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.
 
6.2           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to such purchase shall
have been performed or complied with in all material respects.
 
6.3           No Legal Order Pending.  There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
 
6.4           No Law Prohibiting or Restricting Such Sale.  There shall not be
in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person which shall not have been
obtained to issue the Ordinary Shares and the Warrants (except as otherwise
provided in this Agreement).
 
6.5           Legal Opinion.  On the Closing Date, the Company will provide an
opinion reasonably acceptable to the Subscribers from the Company’s legal
counsel opining on the availability of an exemption from registration under the
1933 Act as it relates to the offer and issuance of the Securities and other
matters reasonably requested by the Lead Investor.
 
6.6           Officer’s Certificates.  The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer,
dated as of the Closing Date, certifying to the Subscribers the fulfillment of
the conditions specified herein and the Company and Wealth Environmental
Protection shall have each delivered a Certificate, executed by their respective
Chief Executive Officers, dated as of the Closing Date, certifying to the
Subscribers the representations and warranties and conditions set forth in the
Agreement.
 
6.7           Secretary Certificates.  The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying to the Subscribers the resolutions adopted by the Board
of the Company approving, as applicable, the transactions contemplated by this
Agreement and the other Offering Documents, and the issuance of the Preference
Shares and the Warrants, certifying the current versions of its Memorandum and
Articles of Association or other organizational documents and certifying as to
the signatures and authority of persons signing the Offering Documents and
related documents on its behalf.
 
6.8           Preference Share Terms. The Board of the Company shall have
adopted on or before the Closing the Preference Share Terms in the form attached
hereto as Exhibit A.
 
 
20

--------------------------------------------------------------------------------

 
 
VII. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO SELL  SECURITIES

 
The obligation of the Company to sell the Units at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
7.1           Representations and Warranties.  The representations and
warranties of each Subscriber contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date.


7.2           Performance. The Subscriber shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Offering agreements to be performed, satisfied or complied with
by such Subscriber at or prior to the Closing.


7.3           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction agreements.


7.4           Subscriber Deliverables.  The Subscriber shall have delivered its
Purchase Price in accordance with Article I hereof duly executed by such
Subscriber.  Each U.S. Subscriber shall have delivered a duly completed Investor
Questionnaire in the form attached as Exhibit B.


7.5           Termination.  This Agreement shall not have been terminated as to
such Subscriber in accordance with Section 9.20.

 
VIII.
REGISTRATION RIGHTS.

 
8.1           Registration; Definitions.
 
No later than sixty (60) days following the Final Closing of the Offering (the
“Filing Date”), the Company shall prepare and file with the SEC a registration
statement covering the resale of all of the Ordinary Shares upon conversion of
the outstanding shares of Preference Shares (the “Conversion Shares”) and the
Warrant Shares (collectively, the “Registrable Securities”) on Form S-1 (or
another appreciate form in accordance herewith) (the “Registration
Statement”).  Subject to the terms of this Agreement, the Company shall use its
best efforts to cause the Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, but in no
event later than 180 days following the Final Closing of the Offering (the
“Effective Date”), and shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
date when all Registrable Securities covered by the Registration Statement have
been sold or may be sold without volume restrictions pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).
 
           Subject to the limitation set forth below, if a Registration
Statement covering 100% of the Registrable Securities is not filed with the
Commission on or prior to the Filing Date or declared effective on or prior to
the Effective Date by the Commission, the Company shall pay to each Subscriber
per calendar month, or portion thereof, liquidated damages equal to one percent
(1%) of the purchase price paid by such Subscriber pursuant to this Agreement
until such time as such Registration Statement shall have been filed with the
Commission or declared effective by the Commission, as the case may be.  The
maximum aggregate liquidated damages payable to each Subscriber under this
Agreement shall be seven percent (7%) of the purchase price paid by such
Subscriber pursuant to this Agreement. However, such liquidated damages payable
in the event that the Registration Statement is not declared effective by the
Effective Date will be waived, provided that (1) the Company has responded to
all SEC comments on the Registration Statement and its amendments within twenty
(20) business days of their respective receipt, which shall be extended to
thirty (30) business days if the SEC response cannot be submitted because the
Company is required to provide updated financial statements pursuant to
Regulation S-X; and (2) if the Company is current with the filing of all of its
periodic reports under the Exchange Act.
 
 
21

--------------------------------------------------------------------------------

 


The securities shall only be treated as Registrable Securities if and only for
so long as they (i) have not been sold (A) pursuant to a registration statement;
(B) to or through a broker, dealer or underwriter in a public distribution or a
public securities transaction; and/or (C) in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof so that all transfer restrictions and restrictive legends
with respect thereto, if any, are removed upon the consummation of such sale;
(ii) are not held by a Holder or a permitted transferee; and (iii) are not
eligible for sale pursuant to Rule 144 (or any successor thereto) under the
Securities Act.
 
The term “Holder” shall mean any person owning or having the right to acquire
Registrable Securities or any permitted transferee of a Holder.
 
8.2           Registration Procedures.
 
In connection with the Company’s registration obligations set forth herein, the
Company shall:
 
Prepare and file with the Commission such amendments, including post-effective
amendments, to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective as to the applicable Registrable Securities for the Effectiveness
Period and prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities.
 
Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
Comply with all applicable rules and regulations of the Commission.
 
Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
Furnish to any Holder, so long as the Holder owns any Registrable Securities,
forthwith upon request (i) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(ii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the Commission which permits the selling of
any such securities without registration or pursuant to such form.
 
 
 
22

--------------------------------------------------------------------------------

 
 
8.3           Registration Expenses.  All fees and expenses of the Company
incident to the performance of or compliance with the registration obligations
by the Company shall be borne by the Company.
 
8.4           Indemnification.  In the event that any Registrable Securities are
included in a Registration Statement under this section:
 
To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”):  (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or any rule or
regulation promulgated under the Securities Act, or the Exchange Act, and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
section shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder,
underwriter or controlling person.
 
To the extent permitted by law, each Holder will indemnify and hold harmless the
Company, each of its directors, each of its officers, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter,
any other Holder selling securities in such registration statement and any
controlling person of any such underwriter or other Holder, against any losses,
claims, damages, or liabilities (joint or several) to which any of the foregoing
persons may become subject, under the Securities Act, or the Exchange Act,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Holder expressly for
use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this section, in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this section shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; provided, further, that, in no event shall
any indemnity under this section exceed the greater of the cash value of the (i)
gross proceeds from the offering received by such Holder or (ii) such Holder’s
investment pursuant to this Agreement as set forth on the signature page
attached hereto.
 
 
23

--------------------------------------------------------------------------------

 
 
Promptly after receipt by an indemnified party under this section of notice of
the commencement of any action (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against any
indemnifying party under this section, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel selected by the indemnifying party and approved
by the indemnified party (whose approval shall not be unreasonably withheld);
provided, however, that an indemnified party (together with all other
indemnified parties which may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding.  The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if prejudicial to its ability to defend
such action, shall relieve such indemnifying party of any liability to the
indemnified party under this section, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this section.
 
If the indemnification provided for in this section is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
The obligations of the Company and Holders under this section shall survive the
completion of any offering of Registrable Securities in a registration
statement.
 
8.5           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
8.6           Cutback.  In connection with filing the Registration Statement, if
the Commission limits the amount of Registrable Securities to be registered for
resale pursuant to Rule 415 under the Securities Act, then the Company shall be
entitled to exclude such disallowed Registrable Securities (the “Cut Back
Shares”) on a pro rata basis among the Holders thereof.  The Company shall
prepare, and, as soon as practicable but in no event later than the six months
from the date the Company’s Registration Statement was declared effective, file
with the SEC an additional Registration Statement (“Additional Registration
Statement”) on Form S-1 covering the resale of all of the disallowed Registrable
Securities not previously registered on an Additional Registration Statement
hereunder.  In the event that Form S-1 is unavailable for such a registration,
the Company shall use such other form as is available for such a registration on
another appropriate form.  The Company shall use its best efforts to have each
Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the ninety (90) days from the filing
date of the Additional Registration Statement.  No liquidated damages under
Section 7.1 shall accrue on or as to any Cut Back Shares, and the required
Filing Date for such additional Registration Statement including the Cutback
Shares will be tolled, until such time as the Company is able to effect the
registration of the Cut Back Shares in accordance with any SEC comments.
 
 
24

--------------------------------------------------------------------------------

 
 
8.7           Waivers.  With the written consent of the Company and the Holders
holding at least a majority of the Registrable Securities that are then
outstanding, any provision of this section may be waived (either generally or in
a particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) or amended.  Upon the effectuation of
each such waiver or amendment, the Company shall promptly give written notice
thereof to the Holders, if any, who have not previously received notice thereof
or consented thereto in writing.
 
IV.
MISCELLANEOUS

 
9.1           Governing Law; Jurisdiction.  This Agreement will be governed by
and interpreted in accordance with the laws of the State of New York without
regard to the principles of conflict of laws.  The parties hereto hereby submit
to the exclusive jurisdiction of the United States federal and state courts
located in the State of New York with respect to any dispute arising under this
Agreement or the transactions contemplated hereby or thereby.
 
9.2           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties.  This Agreement and any documents
relating to it may be executed and transmitted to any other party by facsimile
or .pdf data file delivery, which copy shall be deemed to be, and utilized in
all respects as, an original, wet-inked manually executed document.
 
9.3           Headings.  The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.
 
9.4           Severability.  If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform to such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law will not
affect the validity or enforceability of any other provision hereof.
 
9.5           Entire Agreement; Amendments.  This Agreement (including all
schedules and exhibits hereto) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein.  This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Subscribers holding at least 50.1% of the
Preference Shares then outstanding (the “Majority Holders”), and no provision
hereof may be waived other than by a written instrument signed by the party
against whom enforcement of any such waiver is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Preference Shares then outstanding.
 
9.6           Notices.  Any notices required or permitted to be given under the
terms of this Agreement must be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) and will be effective five days after being placed
in the mail, if mailed by regular United States mail, or upon receipt, if
delivered personally, or by courier (including a recognized overnight delivery
service), in each case addressed to a party.  The addresses for such
communications are:
 
 
25

--------------------------------------------------------------------------------

 
 
If to the Company:
China Growth Corporation
 
c/o Jiangmen Wealth Water Purifying Agent Co., Ltd.
 
Attn: Mingzhuo Tan
 
Chief Executive Officer
 
Jing Gen Industrial Park
 
#10 Gangkouerlu Road
 
Du Ruan Town, Jiangmen City
 
Guangdong Province, China
 
Tel: (86)750-395-9988
       
With copies to:
Anslow & Jaclin, LLP
 
Attn:Richard I. Anslow
 
Kristina L. Trauger
 
195 Route 9 South, 2nd Floor
 
Manalapan, NJ 07726
 
Tel: (732) 409-1212
 
Fax: (732) 577-1188
     
Dai & Associates, P.C.
 
Attn: Shang Dai, Esq.
 
136-20 38 Avenue, Suite 9F
 
Flushing, NY 11354
 
Tel. No.: (718) 888-8880
 
Fax No.: (718) 888-9270
   
If to the Subscriber:
To the address set forth immediately below the Subscriber’s name on the
signature pages hereto.



Each party will provide written notice to the other parties of any change in its
address.


9.7           Removal of Legends.  Upon the earlier of (i) registration for
resale as set forth herein, or (ii) an exemption under Rule 144 becoming
available, the Company shall (A) deliver to the transfer agent for the
Securities (the “Transfer Agent”) irrevocable instructions that the Transfer
Agent shall reissue a certificate representing Ordinary Shares without legends
upon receipt by such Transfer Agent of the legended certificates for such
shares, together with either (1) a customary representation by the Subscriber
that Rule 144 applies to the Ordinary Shares represented thereby or (2) a
statement by the Subscriber that such Subscriber has sold the Ordinary Shares
represented thereby in accordance with the Plan of Distribution contained in the
registration statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the Securities Act subject
to such investor and broker representations and notifications that counsel may
reasonably request.  From and after the earlier of such dates, upon a
Subscriber’s written request, the Company shall promptly cause certificates
evidencing the Subscriber’s securities to be replaced with certificates which do
not bear such restrictive legends, and Ordinary Shares subsequently issued upon
due exercise of the Warrants shall not bear such restrictive legends provided
the provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect to such Ordinary Shares underlying the Warrants.
 
 
26

--------------------------------------------------------------------------------

 
 
9.8           Successors and Assigns.  This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns.  The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Subscriber and the Subscriber may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company.  Notwithstanding the foregoing, the Subscriber may
assign all or part of its rights and obligations hereunder to any of its
“affiliates,” as that term is defined under the Securities Act, without the
consent of the Company so long as the affiliate is an accredited investor
(within the meaning of Regulation D) and agrees in writing to be bound by this
Agreement.  This provision does not limit the Subscriber’s right to transfer the
Ordinary Shares or Warrants pursuant to the terms of this Agreement or to assign
the Subscriber’s rights hereunder to any such transferee pursuant to the terms
of this Agreement.
 
9.9           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
9.10           Further Assurances.  Each party will do and perform, or cause to
be done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
9.11           No Strict Construction.  The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
9.12           Equitable Relief.  The Company recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Subscriber.  The Company therefore
agrees that the Subscribers are entitled to seek temporary and permanent
injunctive relief in any such case.
 
9.13           Acceptance.  Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of Units as herein provided, subject to
acceptance by the Company; subject, however, to the right hereby reserved to the
Company to enter into the same agreements with other Subscribers and to add
and/or delete other persons as Subscribers.
 
9.14           Waiver.  It is agreed that a waiver by either party of a breach
of any provision of this Agreement shall not operate, or be construed, as a
waiver of any subsequent breach by that same party.
 
9.15           Other Documents.  The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.
 
9.16           Public Statements.  The Subscriber agrees not to issue any public
statement with respect to the Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
 
27

--------------------------------------------------------------------------------

 
 
9.17           Exculpation Among Subscribers.  The Subscriber agrees,
acknowledges and understands that it is not relying on any of the other
Subscribers in making its investment or decision to invest in the Company.  The
Subscriber agrees, acknowledges and understands that none of the other
Subscribers nor their respective controlling persons, officers, directors,
partners, agents or employees shall be liable to the Subscriber for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Units or the execution of or performance
under this Agreement, nor shall the Subscriber be liable to the other
Subscribers for any action heretofore or hereafter taken or omitted to be taken
by the Subscriber in connection with the purchase of the Units or the execution
of or performance under this Agreement.
 
9.18           Press Release and 8-K.  By 8:30 a.m. (New York City time) on the
day following the Closing, the Company shall, in consultation with the Lead
Investor, issue a press release disclosing the consummation of the transactions
contemplated by this Agreement and within four (4) business days following the
Closing, the Company shall file a Current Report on Form 8-K with the SEC
disclosing such information required by Form 8-K.
 
9.19           Several Obligations.  The obligations of each Subscriber under
any Offering agreements are several and not joint with the obligations of any
other Subscriber, and no Subscriber shall be responsible in any way for the
performance of the obligations of any other Subscriber under any Offering
agreement.  Nothing contained herein or in any other Offering agreement, and no
action taken by any Subscriber pursuant hereto or thereto, shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Offering agreements.  Each Subscriber confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each
Subscriber shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Offering agreements, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that each of the Subscribers has been
provided with the same Offering agreements for the purpose of closing a
transaction with multiple Subscribers and not because it was required or
requested to do so by any Subscriber.
 
9.20           Termination. This Agreement may be terminated prior to Closing:
 
(a)           by written agreement of the Lead Investor and the Company, a copy
of which shall be provided to the Escrow Agent; and


(b)           by the Company or a Subscriber (as to itself but no other
Subscriber) upon written notice to the other, with a copy to the Escrow Agent,
if the Closing shall not have taken place by December 15, 2010, unless extended
to a date no later than December 31, 2010 by the mutual consent of the Company
and the Lead Investor; provided, that the right to terminate this Agreement
under this Section 9.20 (b) shall not be available to any person whose failure
to comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time.


In the event of a termination pursuant to Section 9.20(a) or 9.20(b), each
Subscriber shall have the right to a return of up to its entire aggregate
Purchase Price for the number of Units set forth on the signature page hereof
deposited with the Escrow Agent pursuant to Section 1.3, without interest or
deduction. The Company covenants and agrees to cooperate with such Subscriber in
obtaining the return of its entire aggregate Purchase Price for the number of
Units set forth on the signature page hereof, and shall not communicate any
instructions to the contrary to the Escrow Agent.
 
 
28

--------------------------------------------------------------------------------

 


In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Subscribers. Upon a termination in
accordance with this Section 9.20, the Company and the terminating Subscriber(s)
shall not have any further obligation or liability (including as arising from
such termination) to the other and no Subscriber will have any liability to any
other Subscriber under the Transaction agreements as a result therefrom.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
29

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE


Please acknowledge your acceptance of the foregoing Subscription Agreement with
China Growth Corporation by signing and returning a copy to the Company
whereupon it shall become a binding agreement.


NUMBER OF UNITS  _____________ x   $30.00 per Unit   =   ____________ (the
“Purchase Price”) 


___________________________________
_____________________________________
 
Signature
Signature (if purchasing jointly)
       
___________________________________
_____________________________________
 
Name Typed or Printed
Name Typed or Printed
       
___________________________________
_____________________________________
 
Entity Name
Entity Name
       
___________________________________
_____________________________________
 
Address
Address
       
___________________________________
_____________________________________
 
City, State and Zip Code
City, State and Zip Code
       
___________________________________
_____________________________________
 
Telephone - Business
Telephone - Business
       
___________________________________
_____________________________________
 
Telephone – Residence
Telephone – Residence
       
___________________________________
_____________________________________
 
Facsimile – Business
Facsimile - Business
       
___________________________________
_____________________________________
 
Facsimile – Residence
Facsimile – Residence
       
___________________________________
_____________________________________
 
Tax ID # or Social Security #
Tax ID # or Social Security #
     



Name in which securities should be
issued:                                                                           
 
Dated:           _____________, 2010
 
 
30

--------------------------------------------------------------------------------

 

 
This Subscription Agreement is agreed to and accepted as of ________________,
2010.
 

  CHINA GROWTH  CORPORATION          
 
By:
        Name:  Mingzhuo Tan       Title:    Chief Executive Officer  

 
 
31

--------------------------------------------------------------------------------

 

Investor Questionnaire
 
 
This Questionnaire must be answered fully and returned along with your completed
subscription agreement in connection with your prospective purchase of
securities from China Growth Corporation (the “Company”).
 
 
The Subscriber represents and warrants that he, she or it comes within category
as marked below, and that for any category marked, he, she or it has truthfully
set forth, where applicable, the factual basis or reason the Subscriber comes
within that category.  ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.
 
Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the subscription agreement between
China Growth Corporation and the subscriber signatory thereto (the “Agreement”).
 
(1)           The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category.  The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below
 
o
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000,excluding the value of such individual’s primary residence,
but including indebtedness secured by such primary residence in excess of the
value of such primary residence.

 
o
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

 
o
The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.

 
o
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by Persons that are accredited Subscribers. (describe entity)

                             
________________________________________________________
                            
 ________________________________________________________
 
o  
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

 
      ______________________________________________________
      ______________________________________________________
 
o
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Units and with total assets in excess of $5,000,000. (describe
entity)

 
      ______________________________________________________
      ______________________________________________________
 
o
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated person” as defined in Regulation 506(b)(2)(ii) under the
Securities Act.

 
 
o  
The undersigned is an entity (other than a trust) all of the equity owners of
which are “accredited investors” within one or more of the above categories.  If
relying upon this Category H alone, each equity owner must complete a separate
copy of this Agreement.  (describe entity)

 
                           ______________________________________________________
 
o
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties made by the undersigned in this Agreement shall cease to be true,
accurate and complete.

 
32

--------------------------------------------------------------------------------

 
 
GENERAL INFORMATION


Name:  ________________________________


Date of Birth:  ______________________________


Residence
Address:  _______________________________________________________________


Business
Address:  ________________________________________________________________


Home Telephone No.:
______________________________________________________________


Business Telephone
No:  ____________________________________________________________


E-mail
Address:  ___________________________________________________________________


Preferred Mailing Address: ________ Business                         or
_________                                Home (check one)


Social Security
Number:  ____________________________________________________________


Marital
Status:  ____________________________________________________________________


 
33

--------------------------------------------------------------------------------

 
 
(2)       SUITABILITY (please answer each question)
 
(a)  For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(b)  For an individual Subscriber, please describe any college or graduate
degrees held by you:
________________________________________________________________________________________________________________________________________________________________________________________________________________________


(c) For all Subscribers, please list types of prior investments:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(d)  For all Subscribers, please state whether you have you participated in
other private placements before:


                                YES_______                                           NO_______


(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:
 
              Public                                    Private                                 Public
or Private
                        Companies                                
Companies                                 [                       ]


Frequently                                             
                                            
Occasionally                                             
                                            
Never                                             
                                            


(f) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:


                                YES_______                                           NO_______


(g)  For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:


                                YES_______                                           NO_______


(h)  For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


                                YES_______                                           NO_______
 
 
34

--------------------------------------------------------------------------------

 
 
(i)  For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


                                YES_______                                           NO_______


(j)  For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?


                                YES_______                                           NO_______



(3)         MANNER IN WHICH TITLE IS TO BE HELD. (circle one)


                                  (a)           Individual Ownership
                                  (b)           Community Property
                                  (c)           Joint Tenant with Right of
                                                 Survivorship (both parties must
sign)
                                  (d)           Partnership*
                                  (e)           Tenants in Common
                                  (f)           Company*
                                  (g)           Trust*
                                  (h)           Other


*If Units are being subscribed for by an entity, the Certificate of Signatory
attached as Exhibit II to the Subscription Agreement must also be completed.
 
(4)           FINRA AFFILIATION.


Are you affiliated or associated with a FINRA member firm (please check one):


                      Yes _________                                           No
__________


If yes, please describe:
_________________________________________________________
_________________________________________________________
_________________________________________________________


If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
the Rules of Fair Practice.


_________________________________
Name of FINRA Member Firm
By: ______________________________
           Authorized Officer
Date: ____________________________
 
 
35

--------------------------------------------------------------------------------

 

(5)            FOR TRUST SUBSCRIBERS.


A. Certain trusts generally may not qualify as accredited investors except under
special circumstances.  Therefore, if you intend to purchase the shares of the
Company’s stock in whole or in part through a trust, please answer each of the
following questions.


           Is the trustee of the trust a national or state bank that is acting
in its fiduciary capacity in making the investment on behalf of the trust?


                                           Yeso                     No o

           Does this investment in the Company exceed 10% of the trust assets?


Yes o                  No o


B. If the trust is a revocable trust, please complete Question 1 below.  If the
trust is an irrevocable trust, please complete Question 2 below.


1.           REVOCABLE TRUSTS


                      Can the trust be amended or revoked at any time by its
grantors:


Yes o                     No o

If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):


Grantor
Name:                                                                                                                     


Net worth of grantor (including spouse, if applicable), including home, home
furnishings and automobiles exceeds $1,000,000?


Yes o                   No o


                                                                OR


Income (exclusive of any income attributable to spouse) was in excess of
$200,000 for 2009 and 2008 and is reasonably expected to be in excess of
$200,000 for 2010?


Yeso                  No o

                                                                  OR


Income (including income attributable to spouse) was in excess of $300,000 for
2009 and 2008 and is reasonably expected to be in excess of $300,000 for 2010?
 
                                            Yes o                     No
o                 

 
36

--------------------------------------------------------------------------------

 

2.           IRREVOCABLE TRUSTS


If the trust is an irrevocable trust, please answer the following questions:


Please provide the name of each trustee:


Trustee
Name:                                                                                                                   


Trustee
Name:                                                                                                                   


Does the trust have assets greater than $5 million?


                        Yes o                     No o
 
Do you have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Company?


                                            Yes o                   Noo


Indicate how often you invest in:


(i)  
Marketable Securities



Often o Occasionally oSeldom oNever o


(ii)  
Restricted Securities



Often oOccasionally o Seldom oNever o

(iii)  
Venture Capital Companies



Often o OccasionallyoSeldom o Nevero
 
[Signature Page follows]

 
37

--------------------------------------------------------------------------------

 


By signing this Questionnaire, I hereby confirm the following statements:


           (a) I am aware that the offering of Units will involve securities
that are not transferable and for which no market exists, thereby requiring my
investment to be maintained for an indefinite period of time.


           (b) I acknowledge that any delivery to me of the Confidential Private
Placement Memorandum relating to the Units prior to the determination by the
Company of my suitability as an investor, shall not constitute an offer of such
Units until such determination of suitability shall be made, and I agree that I
shall promptly return the Private Placement Memorandum to the Company upon
request.


           (c)           My answers to the foregoing questions are, and were on
any date (if any) that I previously subscribed for Units in the Company, true
and complete to the best of my information and belief and were true on any date
that I previously as of, and I will promptly notify the Company of any changes
in the information I have provided.



Executed:


Date: ________________


_______________________________________________
           (Printed Name)


__________________________________________
           (Signature)


__________________________________________
           (Printed Name of Joint Subscriber)


________________________________________
           (Signature of Joint Subscriber)
 
 
38

--------------------------------------------------------------------------------

 

SCHEDULE 3.9
 
Brokers
 
The Company agreed to issue a total of 700,000 Ordinary Shares on a post -
Reverse Split basis to Mr. Karlson Ka Tsun PO and/or its designees as
compensation for consulting services rendered in connection with the Company’s
Share Exchange Transaction and Financing.
 
39

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY
 
I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).
 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of that certain Subscription Agreement dated as of
___________, 2010, by and between the Entity and China Growth Corporation (the
“Subscription Agreement”), and to purchase and hold the Units (as defined in the
Subscription Agreement), and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.
 
IN WITNESS WHEREOF, I have set my hand this _____ day of _____________, 2010.
 


                                                      _______________________________________
 (Signature)
 
 
 
 
 40

--------------------------------------------------------------------------------